Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendments was given in an interview with Patrick Smith on 2/23/2022.
Claims 11 and 13-16 are cancelled.
Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Nelson et al. (US 2014/0193618), Vermeulen (US 20100196678), Shinno et al. (U.S Patent No. 4,997,510). For independent claim 1, Nelson discloses that a positioning device (Fig. 2, items 20, 21, 22, 23, 24, 25 and 26) for positioning a material ply (Fig. 2, item 21) on a forming tool (Fig. 2, items 20, 24 and 26) during a production of a fiber composite component. However, Nelson does not explicitly teach that the positioning device is positioned between the forming tool and material ply in combination with the other features instantly claimed. Vermeulen discloses that, as illustrated in Figs. 1 and 3b, a conveyor 7 (the positioning device) on which the support panel 3 and the layers 4-6 are 1 is allowable and the dependent claims (i.e. claims 2-10 depend from claim 1) will be allowable as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742